Filed 9/14/20 In re N.O. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

In re N.O., a Person Coming                               B300599
Under the Juvenile Court Law.
                                                          Los Angeles County
LOS ANGELES COUNTY                                        Super. Ct. No. 19CCJP04253A
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

T.O.,

         Defendant and Appellant;

N.O., a Minor, etc.,

         Appellant.

      APPEALS from orders of the Superior Court of Los Angeles
County, Phillip L. Soto, Judge. Affirmed in part, dismissed in
part.
      Paul A. Swiller, under appointment by the Court of Appeal,
for Defendant and Appellant T.O.
      Karen J. Dodd, under appointment by the Court of Appeal,
for Appellant N.O., a Minor, etc.
      Mary C. Wickham, County Counsel, Kristine P. Miles,
Assistant County Counsel, and Tracey F. Dodds, Principal
Deputy County Counsel, for Plaintiff and Respondent.
                      _________________________

                         INTRODUCTION
      Father and his son N.O. separately appeal from the
juvenile court’s September 5, 2019 jurisdictional finding
that father failed to protect N.O. and dispositional order
removing N.O. from father’s custody. The juvenile court declared
N.O. a dependent of the court under Welfare and Institutions
Code section 3001 based on both mother’s and father’s conduct.
Mother is not a party to this appeal and the jurisdictional
findings as to her are not challenged. During the pendency of
this appeal, the juvenile court ordered N.O. to be returned to
home of parents.
      The Los Angeles County Department of Children and
Family Services (Department) asks us to dismiss the appeals
as moot. We conclude the appeals from the dispositional order
are moot and dismiss them as to that issue. We exercise
our discretion to consider the merits of the appeals on the
jurisdictional finding as to father, however, and conclude
substantial evidence supports that finding. We thus affirm
on that ground.




1       Statutory references are to the Welfare and Institutions
Code.




                                  2
         FACTS AND PROCEDURAL BACKGROUND
       Because resolution of this appeal turns on the existence of
substantial evidence supporting the juvenile court’s jurisdictional
findings, we state the facts in a light most favorable to the court’s
decision. (In re S.O. (2002) 103 Cal. App. 4th 453, 461.) As mother
is not a party to this appeal, we focus on the evidence supporting
the juvenile court’s findings against father and discuss the facts
relevant to other findings only as context requires.
1.     May 2019 incident
       Mother and father are the parents of N.O., born February
2015. The family came to the attention of the Department
when it received information on its hotline that mother had been
admitted to the hospital on May 19, 2019, for threats of suicide.
According to the caller, mother had been at home, drunk,
and father and mother began to argue about mother being
intoxicated. Mother said no one loved her and began to bang
on the walls. She grabbed a knife, threatened to kill herself, and
then threw the knife. Father called 911 and mother was taken
to the hospital for a psychiatric evaluation. Mother’s alcohol
levels were at .261, a high level.
       A Department social worker first met with mother about
the incident on June 4, 2019, and with father on June 21, 2019.
During her initial interview, mother said she had started
drinking that day when she came home from work and N.O. was
at school. In a later interview in August 2019, mother explained
she had worked until almost 10 p.m. that night. Maternal
grandmother had been caring for N.O. and mother’s minor sister
while mother worked. Maternal grandmother drove N.O. and
mother to their home after stopping at the liquor store for
mother. Mother said she started drinking and invited her friend




                                 3
Monica over. When father came home, he was upset that she was
drunk. She remembered banging on the walls and arguing with
father, but blacked out after that. She had been feeling sad over
her own mother and minor sister’s financial problems. Mother
told the social worker father kept N.O. in the bedroom and told
her to stay away from the child. She told the social worker father
“ ‘always protects [N.O.] if I’m not feeling well.’ ”
       When first interviewed, mother told the social worker she
drinks once per week or every other week, usually moderately,
but that sometimes she “binges.” She said that when she drinks,
someone sober cares for N.O. Mother also stated she smokes
marijuana on her walk to or from work, but never near N.O. and
only when he is not home or someone sober is caring for him.
       Father separately described the May 2019 incident to
a social worker. The night of the incident, he arrived home early
in the morning after DJing a party and saw mother drinking
alone. He was concerned because mother had been caring for
N.O. alone while drinking. Father went to bed, but at 4 a.m.
mother began banging on the wall and threatening suicide.
Father confirmed N.O. was in the bedroom during the incident.
He called law enforcement, who took mother to the hospital.
Mother returned the next evening. She was embarrassed about
what had happened.
       Father told the social worker that mother had not been
drinking a lot or alone since the incident. Things had been good
at home. Father said he had no safety concerns about leaving
N.O. in mother’s care as mother had never threatened to hurt
herself before the incident and has never threatened to harm
others. Father stated he was shocked by the incident “because
nothing like that had ever happened before.”




                                4
       N.O. could not provide details about the incident. He told
the social worker that mother cries after she drinks. He said
he was “happy at home and not scared of anyone.” Later, a social
worker spoke with the director of N.O.’s preschool. She said they
had not seen “anything worrisome” with N.O. or his parents and
have had no safety concerns.
       The Department also interviewed mother’s friend Monica.
She said she and mother “probably overdid it that night.” Monica
has known mother for about 10 years. She said mother never has
threatened suicide or acted out like she did that night. Monica
stated she sometimes babysits N.O., and he always is happy
to see mother come home. She had no safety concerns for N.O.
in mother’s care and considered the incident “a one-time
occurrence.”
       In its detention report filed July 5, 2019, the Department
described an earlier incident that occurred between parents in
December 2016. Father came home with N.O. and found mother
intoxicated. He became upset and parents got into a fight. While
the child was in the bedroom, father grabbed mother, threw her
to the ground, and punched and slapped her. Mother threw a
glass container. Father then choked mother. He was arrested.
Both parents were embarrassed and ashamed for their behavior
and said it was an isolated incident. N.O. did not witness the
fight.
       In its report, the Department noted mother’s mental health
issues appeared to be exacerbated by her consumption of alcohol,
and mother had disclosed binge drinking regularly. Although
N.O. was in the bedroom asleep that night in May 2019, the
Department was concerned a dangerous incident could occur
in the future if mother did not stabilize her mental health.




                                5
       The Department described N.O. as appearing well-cared for
and bonded to mother and father. It noted all those interviewed
described the May 2019 event as a “one-time occurrence.” The
Department stated father was “protective” when he called law
enforcement. Although the Department believed the family
would benefit from court-ordered services and monitoring, it did
not believe N.O. needed to be removed from parents for his safety
and doing so would cause him undue trauma.
2.     Initial section 300 petition and detention hearing
       On July 5, 2019, the Department filed a dependency
petition on behalf of N.O. under section 300, subdivision (b)(1).
The first count of the petition alleged mother’s mental and
emotional problems and associated behaviors placed N.O. at risk
of serious physical harm. Count two alleged mother’s substance
abuse and father’s failure to protect N.O. placed N.O. at risk
of serious physical harm. The court held an arraignment and
detention hearing on July 8, 2019. The court directly addressed
parents:
             “Mom, obviously, alcohol needs to be entirely
             out, drugs and alcohol, if you want to keep the
             child. [¶] Dad, if I were you, I would go through
             every cabinet, drawer, anywhere that any kind
             of alcohol could be stored or stashed in and
             find it and get it out. And the same thing for
             any kind of drugs you find in the house. You
             are going to have to be diligent and vigilant.
             I know what I’m going to say next is not
             going to be easy to hear, but you will have
             to understand the realities of the situation.
             If mom goes off like this again the way she




                                6
             was described in these papers, and you don’t
             do something to get her out of the house or get
             the child out of the way, they are going to be
             coming back to me and saying, ‘See, neither one
             of these two can protect this young child, and
             you need to pull the child and put the child
             in foster care.’ ” (Italics added.)
 The court told father to call “911 right away . . . and get the child
out of the way” if mother had another episode.
       The juvenile court ordered N.O. released to his parents
under the Department’s supervision with the Department to
make unannounced home visits.
3.     July 2019 incident and N.O.’s detention
       On August 1, 2019, the Department’s investigating
social worker made a scheduled visit to the family home. The
Department noted mother interacted with N.O. in an appropriate
and caring manner, and N.O. was comfortable with mother.
During the visit, the social worker observed a half bottle of
cognac in the kitchen cabinet and empty beer bottles in the trash.
The social worker asked mother about the alcohol; mother said
it was old and that she had not been drinking.
       The social worker reviewed the petition’s allegations with
mother, and mother described the May 2019 incident. Mother
also discussed her mental health issues and experimentation
with drugs as a teenager. She told the social worker she
currently vapes marijuana. She said she had cut back on
drinking alcohol. She said she now drinks one to two times
a month and has a few beers or a few shots, “ ‘[n]othing crazy.’ ”




                                  7
       Mother revealed that over the last weekend,2 three of
her friends had come over and they had “some beers.” Mother
estimated she had six to seven beers. She and her friends vaped
on the balcony and then “ ‘started to dip’ ” into the bottle of
cognac they had brought to the house. Mother said she had about
three shots of cognac. At the time, father was at work and N.O.
was at home in mother’s care. She told the social worker, “ ‘It
sounds bad, but I didn’t over drink.’ ” She explained, “ ‘Alcohol is
usually a weekend situation. I normally drink at home. . . . I
normally take 1-3 shots and I’m good. It’s not a daily situation.’ ”
       Father came home during the interview. He did not know
the social worker had planned an interview for that day. He
explained he had not slept due to work and had to be up early
again the next day for work. He arranged to come to the office
the next day at 6 p.m. for his interview. Before father excused
himself, the social worker briefly asked him about a DUI he had
received in 2013.
       Mother’s admission that she continued to drink was
reported to the Department’s hotline. The next day, August 2,
2019, two other social workers met with mother to discuss
those allegations. Mother said that on July 26, 2019, maternal
grandmother drove her home from work with N.O. about 9:30 or
10:00 p.m. After mother put N.O. to bed, she invited her friend
Monica over again, who brought two other friends with her,
as well as the alcohol. In this interview, mother said she had
only two to three beers and two to three shots. She said she told
her friends she would not be drinking “too much” because she


2       It is unclear if the incident occurred on July 26 or July 27,
2019.




                                   8
had N.O. She described the evening as a calm celebration and
stated she was not drunk.
      Mother said she was not aware the court ordered her not
to drink at all. She would not have had the drinks if she had
known and said she had not had any since. Mother described
father as the “core stability in the family.” The social workers
told mother the Department would be asking for a removal order
for N.O. based on mother’s violation of the court orders and
placing N.O. in danger by drinking alcohol while caring for him.
      The two social workers and the investigating social worker
met with father at their office that same day. Father said he was
at work the night mother had friends over. He knew her friends
would be coming over but was unaware mother planned to drink
or had been drinking. He said mother had cut back on her
alcohol consumption and things had been going well.
      Mother joined father in the meeting to develop a safety
plan. Father said N.O. was safe at home, and the best place
for him was with both his parents. He “eventually” came up
with a plan for caring for N.O. without mother’s help. The
Department described father as having a “difficult time
understanding” its concerns, which it had to explain to him
“several times.” Mother agreed to leave the home and to have
only telephonic contact with N.O. Father’s friend agreed by
telephone to watch N.O. at father’s home when father works.
The plan was “set to be valid until” August 7, 2019.
      N.O. told a social worker he had not seen mother drink
alcohol and was not aware of any issue the evening mother’s
friends were over. He felt safe at home. Maternal grandmother
spoke to the social worker over the phone. She said she picks up
N.O. from school and takes him to her home when mother works.




                                9
Mother, in turn, watches her minor sibling when maternal
grandmother is at work. Maternal grandmother had no concerns
about domestic violence between parents or about substance
abuse. She also had no safety concerns about N.O. in the care
of his parents. She described N.O. as a happy and active boy.
       The Department detained N.O. on August 5, 2019, after
obtaining an expedited removal order. The Department executed
the removal order at N.O.’s preschool and placed him with his
maternal great aunt. N.O. was upset. The Department informed
each parent of the removal by telephone. Mother said the
removal would cause N.O. trauma. She stated she would rather
leave the home and keep N.O. at home with father. Father also
was upset. He did not understand why the Department had
taken N.O. from his custody when he had done nothing wrong
and was protective of N.O. He did not understand the
Department’s concerns. He thought placing N.O. with mother’s
relatives, who are “practically strangers,” put N.O. at greater
risk.
       The Department described father as “appear[ing] to
minimize mother’s drinking issues” and failing to have “insight”
into the Department’s concerns. The Department noted father
did not seem to recognize mother has an issue with alcohol
and continued to leave N.O. in her sole care. The social worker
also had not been able to verify if other appropriate adults
were involved in ensuring N.O.’s safety. The Department was
concerned a dangerous incident could occur in the future if
mother did not stabilize her mental health and father did not
protect N.O. It recommended that N.O. continue to be detained
from parents for his safety.




                               10
       On August 8, 2019, the juvenile court granted the
Department’s section 385 petition to change the court’s earlier
home of parent order. The court ordered N.O. detained from
parents. It also ordered the Department to meet with parents
by August 21, 2019, to develop a safety plan with mother moving
out of the house and father caring for N.O. The court granted
the Department discretion to release N.O. to father if a plan
was reached.
       Father’s counsel argued the Department and parents
already had worked out that very arrangement. He stated he
was “a bit confused as to why the need to detain from the father
if it was already understood that the mother would leave the
home.” Father’s counsel, joined by N.O.’s counsel, objected to the
finding that there currently were no reasonable measures that
could be taken to avoid detention. Counsel for the Department
responded that the Department had not yet verified mother was
out of the home, and it also needed to verify father’s proposed
childcare plan.
       The court explained to father that once the Department
verified mother was out of the house, and father was able to
care for N.O. without her, “[t]hen and only then will the child be
returned.” The court found a prima facie case existed to detain
N.O. from both parents, and granted the Department discretion
to return N.O. to father “when the safety plan is implemented.”
4.     Post-detention information and jurisdiction/
       disposition hearing
       In its jurisdiction/disposition report filed August 21, 2019,
the Department summarized its assessment of father as follows,
“Father does not appear to have insight into mother’s substance
abuse and mental health issues. Father has a tremendous work




                                 11
schedule and reports having two full-time jobs and appears to
be gone from the home much of the day. Mother appears to have
been [N.O.’s] primary caregiver while father was at work. Father
appears to have minimal knowledge of what occurs when he
is not present in the home. Father does not coordinate an
appropriate childcare plan during his working hours, and allows
mother to care for the child while under the influence.” The
Department noted it had been unable to meet with father due to
his work schedule. Father also had tested positive for marijuana.
       The Department held a child and family team meeting with
parents on August 15, 2019. Parents said they had not visited
N.O. since he was detained. Father could not visit over the
upcoming weekend because he was traveling for work.
       In its last minute information report filed September 4,
2019, the Department noted father missed scheduled meetings
with the Department on August 20 and 21, 2019, because he
had to work and could not make it to the office until after it had
closed. He was able to attend a meeting with the Department
on August 23, 2019, however, and also spoke with a social worker
by telephone on August 26, 2019.
       Father informed the Department that he had enrolled in
parenting class and individual therapy and continued to drug
test. He said he had not smoked marijuana in 30 days and only
uses it to sleep.3 Father was able to visit with N.O. for the first
time on August 19, 2019. N.O. cried and asked when he could
come home. The Department noted father had been in regular
contact with N.O. since the August 15 team meeting.

3      At the September 5, 2019 hearing, father’s counsel noted
it takes “about 60 days for marijuana to leave the system
completely.”




                                12
      Father stated paternal great-grandparents were able
to provide childcare if N.O. were released to father. The
Department re-placed N.O. with them on August 29, 2019.
      The combined jurisdiction/disposition hearing was held
on September 5, 2019. That same day, the Department filed an
amended section 300 petition. Count b-2 of the amended petition,
which pertains to father, alleges “mother . . . has a history of
substance abuse and is a recent abuser of marijuana and alcohol.
On 05/19/2019, the mother was under the influence of alcohol
while the child was in her care and supervision. (The child’s
father . . . knew of mother’s substance abuse and failed to protect
the child.) Such conduct by mother (and father’s failure to
protect) places the child at risk of harm.”
      The court received the Department’s reports in evidence.
Mother pleaded no contest to the amended petition, but both
father’s and N.O.’s counsel argued the court should strike the
failure to protect allegation against father. Father’s counsel
argued father had protected N.O. by immediately calling law
enforcement when mother had her episode in May 2019.
      N.O.’s counsel joined father’s counsel. She added there was
no order given at the July 8, 2019 detention hearing that mother
must not be left alone with N.O. She argued mother had not
planned to drink that night in July and, when she did, father
and the Department realized mother could not be N.O.’s sole
caregiver.
      In response, among other things, the Department’s counsel
contended parents were “given strict admonition . . . that the
child was not to be left alone with the mother and that the
mother was not to drink.” The juvenile court also stated,
“[Father] was given a direct order by me not to leave the mother




                                13
alone with the child.” Both father’s and the child’s counsel
disputed that such an order had been given. They noted it is not
in the court’s July 8, 2019 minute order. N.O.’s attorney also
represented she did not have a record of the order in her notes
from the hearing.
       Father’s counsel argued father had done everything “he
was supposed to do.” He enrolled in counseling and in parenting
classes, had made a safety plan before N.O. was detained, and
had been visiting N.O. at paternal great-grandparents’ home.
       N.O.’s counsel added that father already had proposed
paternal great-grandparents as his childcare plan. She argued
there were reasonable measures to prevent removal by assisting
father with childcare.
       The Department’s counsel asked the court to consider
the fact father had left N.O. alone with mother in July, despite
having had to call the police to restrain her in May. The court
said it was considering that, as well as “what was reasonable
under the circumstances” when it released N.O. to both parents.
The court chastised father’s and N.O.’s counsel:
             “What can I tell you, folks? The original 300
             petition was clear that the mom has drug and
             alcohol issues, mental health issues. That was
             the whole gravamen of the case. And to stand
             here now . . . and say, ‘Well, you didn’t say
             specifically that [father] couldn’t leave
             her alone with the child,’ or mom in the
             detention report saying, ‘Well, the judge
             didn’t specifically say I couldn’t drink alcohol,
             so me and Monica and my friends can party,’
             I’m speechless.”




                               14
      The court continued, “[Father] knew from the time I
released [N.O.] that he’s obligated as the parent to do something
to make sure that the mother doesn’t drink anymore.” Father
and his counsel protested, arguing that father had gone to work
to support his family and had left mother without any alcohol.
Rejecting that excuse, the court engaged in the following colloquy
with father:
             “The Court: Dad, if you didn’t get the message
                           at the initial hearing, hear it now.
                           You needed to make sure that
                           mom was not going to have
                           friends over and party. You knew
                           she had issues. That’s what was
                           at issue from the initial 300 when
                           I released the child to you.”
             “Father: She went behind my back though.”
             “The Court: That doesn’t matter to me. That
                           was on you. You needed to make
                           sure that she wasn’t going to do
                           anything like that. That was on
                           you. Willful blindness is not an
                           excuse to negligence. To say,
                           ‘Oh, I’m at work, so I don’t know
                           what’s going on.’ ”
             “Father: That’s not what I did.”
             “The Court: Well, that’s what the argument is,
                           ‘I didn’t know. I was at work.’
                           That is not a defense. You are
                           responsible for making sure that
                           these things did not happen




                                15
                         again. I don’t see anything
                         in here that says that you did.”
           “Father: I took all alcohol out of the house.
                       No alcohol. She moved out.”
     The court then gave its ruling:
           “You were responsible for making sure that
           the mom did not get any more alcohol because
           you knew it was a trigger to the mental health
           issues that got us into court in the first place.
           And just to say, ‘I cleaned the house. What
           am I supposed to do?’ [¶] Well, what you are
           supposed to do is find somebody who you could
           trust to be there with the mom when you left
           to go to work. That’s what you needed to do.
           Find somebody to watch her to make sure that
           she wasn’t going to party with her friends.
           That’s what you needed to do. You needed
           to actively work to make sure that your child
           was protected before you go off to work, because
           she was not to be trusted. You already knew
           that from what you had, the information you
           had coming in when we had the initial hearing
           in July. You shouldn’t have left her alone.
           That’s the bottom line. That’s my ruling. You
           should not have left her alone. Because these
           are exactly the reasons why she shouldn’t be
           left alone. She calls up Monica. She gets her
           friends to party.”
     Both father and his counsel informed the court mother
had moved out of the home, but the court responded, “That’s not




                               16
enough. Because we don’t have any reason to know that he’s not
going to let her back in. He’s already demonstrated poor
judgment.”
      The court continued,
             “I have no problem, I really don’t, if the
             Department can demonstrate to their
             satisfaction that you are actually by yourself
             and the grandparents can be your daycare plan
             and the mother is not coming over, if they want
             to release to you, I’m fine with that. I really
             am. But I’m not going to do that now. You are
             not cooperating.”
      Speaking to father’s counsel, the court concluded,
             “It’s clear to this court that the Department doesn’t
             trust your client nor do I. When he establishes a
             level of trust where we believe that he will actually
             take care of this four-year-old, then we can
             implement a safety plan but not until. . . . [¶]
             If and when he establishes that he can and will be
             trustworthy and the Department implements a safety
             plan with him only so the mother stays away from
             the child, then fine. . . . [¶] The father has got to
             go along with the program. He’s got to establish
             that level of trust.”
      The court sustained the amended petition, declared N.O.
a dependent of the juvenile court, and found there were no
reasonable means to keep the child safe without removing him
from parents. Parents were awarded monitored visits and
permitted to visit N.O. at the great-grandparents’ home, but
parents could not reside there. Father and N.O. appealed from




                               17
the court’s order, challenging the jurisdictional findings as to
father and the removal of N.O. from father’s care.
       At the March 5, 2020 review hearing, after the filing of
these appeals, the juvenile court entered an order returning N.O.
to parents’ custody, but maintained jurisdiction over the child.
The court ordered the Department to provide parents with
family maintenance services. The court set a review hearing
for September 3, 2020 and ordered the Department to address
termination of jurisdiction in its next report. On the
Department’s request, we took judicial notice of the juvenile
court’s March 5, 2020 minute order.
                           DISCUSSION
       Father and N.O. contend substantial evidence does not
support the juvenile court’s finding that father failed to protect
N.O. They also argue the court based its finding on father’s
alleged violation of a nonexistent order. Father and N.O. also
contend the evidence does not support the court’s dispositional
order removing N.O. from father’s custody.
1.     We exercise our discretion to consider the appeals
       from the jurisdictional finding as to father
       The juvenile court asserted jurisdiction over N.O. based on
findings against both mother and father. Mother does not appeal
and neither father nor N.O. challenges the jurisdictional findings
as to her.
       “ ‘When a dependency petition alleges multiple grounds for
its assertion that a minor comes within the dependency court’s
jurisdiction, a reviewing court can affirm the juvenile court’s
finding of jurisdiction over the minor if any one of the statutory
bases for jurisdiction that are enumerated in the petition is
supported by substantial evidence. In such a case, the reviewing




                                18
court need not consider whether any or all of the other
alleged statutory grounds for jurisdiction are supported by
the evidence.’ ” (In re I.J. (2013) 56 Cal. 4th 766, 773; accord,
In re M.R. (2017) 7 Cal. App. 5th 886, 896 [“ ‘[a]s long as there
is one unassailable jurisdictional finding, it is immaterial
that another might be inappropriate’ ”]; In re Briana V. (2015)
236 Cal. App. 4th 297, 309 [“[W]e need not address jurisdictional
findings involving one parent where there are unchallenged
findings involving the other parent.”].) When no effective relief
can be granted, an appeal is moot and will be dismissed. (In re
Jessica K. (2000) 79 Cal. App. 4th 1313, 1315.)
       Nevertheless, a reviewing court may exercise its discretion
to reach the merits of a challenged jurisdictional finding if the
finding: (1) “serves as the basis for dispositional orders that
are also challenged on appeal”; (2) “could be prejudicial to the
appellant or could impact the current or any future dependency
proceedings”; or (3) “could have consequences for the appellant
beyond jurisdiction.” (In re A.R. (2014) 228 Cal. App. 4th 1146,
1150; accord, In re Drake M. (2012) 211 Cal. App. 4th 754, 762-
763.)
       On May 13, 2020, we ordered father and N.O. to show
cause as to why their appeals should not be dismissed as moot.
They each responded by letter brief on May 22, 2020.
       Father and N.O. concede that if we reverse the
jurisdictional finding made against father, the juvenile court
will continue to have jurisdiction based on the sustained
allegations as to mother. They contend we should exercise
our discretion to review the juvenile court’s failure to protect
finding because it has the potential to prejudicially impact father
in this ongoing dependency proceeding and any future proceeding




                                19
in the juvenile court or family court. N.O. argues that if mother
relapses, the failure to protect finding against father would likely
prevent the court from allowing N.O. to remain with father and
also could result in the court deciding not to order reunification
services. Father also contends his name now will appear on
the Child Abuse Central Index (CACI) because substantiated
known or suspected cases of child abuse or severe neglect must
be forwarded to the Department of Justice under Penal Code
section 11169.
       Father’s contention that his name will appear on CACI
is speculative. Nothing in the record or father’s response to our
order to show cause indicates the Department has reported him
for listing in CACI. (Pen. Code, § 11169, subd. (c) [reporting
agency must notify known or suspected child abuser that
it has reported him or her to CACI].) N.O. and father also
speculate as to how the failure to protect finding potentially
could affect father adversely in future proceedings.
       Nevertheless, because the failure to protect finding also
is the basis of the dispositional order father and N.O. challenge,
and “ ‘in an abundance of caution and because dismissal of the
appeal operates as an affirmance of the underlying judgment
or order [citations], we consider the merits of [the] appeal[s]’ ”
from the jurisdictional finding as to father. (In re C.V. (2017)
15 Cal. App. 5th 566, 571.)
       We conclude, however, father’s and N.O.’s challenge to the
September 5, 2019 removal order is not justiciable. As we discuss
below, we find the juvenile court did not err in sustaining the
failure to protect allegations against father. And, the juvenile
court’s March 5, 2020 order terminating the suitable placement
order and ordering N.O. to be placed in the home of parents has




                                20
rendered the removal order moot. Even if we were to find error
regarding the dispositional order removing N.O. from father,
we would not be able to fashion a remedy that would have any
practical effect. (In re I.A. (2011) 201 Cal. App. 4th 1484, 1490
[“An important requirement for justiciability is the availability
of ‘effective’ relief—that is, the prospect of a remedy that can
have a practical, tangible impact on the parties’ conduct or legal
status.”].) The dispositional order removing N.O. from father is
no longer in effect. We therefore will not consider father’s and
N.O.’s appeals on this issue.
2.      Standard of review and applicable law
        “ ‘In reviewing a challenge to the sufficiency of the evidence
supporting the jurisdictional findings and disposition, we
determine if substantial evidence, contradicted or uncontradicted,
supports them. “In making this determination, we draw all
reasonable inferences from the evidence to support the findings
and orders of the dependency court; we review the record in the
light most favorable to the court’s determinations; and we note
that issues of fact and credibility are the province of the trial
court.” [Citation.] “We do not reweigh the evidence or exercise
independent judgment, but merely determine if there are
sufficient facts to support the findings of the trial court.
[Citations.] ‘ “[T]he [appellate] court must review the whole
record in the light most favorable to the judgment below
to determine whether it discloses substantial evidence . . . such
that a reasonable trier of fact could find [that the order is
appropriate].” ’ ” ’ ” (I.J., supra, 56 Cal.4th at p. 773.)
Substantial evidence is “ ‘evidence which is reasonable, credible,
and of solid value.’ ” (In re I.C. (2018) 4 Cal. 5th 869, 892.)




                                 21
         Section 300, subdivision (b)(1) authorizes dependency
jurisdiction over a child if “[t]he child has suffered, or there is
a substantial risk that the child will suffer, serious physical harm
or illness, as a result of the failure or inability of his or her parent
. . . to adequately supervise or protect the child.” To support
a jurisdictional finding under this subdivision, the Department
must prove “three elements by a preponderance of the evidence:
(1) neglectful conduct, failure, or inability by the parent;
(2) causation; and (3) serious physical harm or illness or
a substantial risk of serious physical harm or illness.” (In re L.W.
(2019) 32 Cal. App. 5th 840, 848.)
3.       Substantial evidence supports the failure to protect
         finding
         Father and N.O. first argue the evidence does not support
a finding that father failed to protect N.O. during the initial May
2019 incident. We agree. Father kept N.O. in the bedroom and
locked the door to keep mother away from the child and then
called the police. The Department itself found father was
protective by calling law enforcement when mother began acting
erratically. Nor is there evidence father should have anticipated
mother’s behavior. She had been sober in the six months
preceding the incident, had always had a sober adult present
if she drank when N.O. was home, did not tend to drink alone,
and had never threatened to hurt herself or others. The only
other incident reported before May 2019 occurred back in 2016.
Mother had been drinking, but N.O. had been away with father.
As father said, he was shocked by mother’s outburst.
         After that incident, however, father was on notice that
mother had serious alcohol and mental health issues that posed
a safety threat to their young son. We thus disagree with father’s




                                  22
and N.O.’s contention that substantial evidence does not support
the court’s finding that father failed to protect N.O. based on
what occurred after the Department became involved.
       Father and N.O. assert the juvenile court based its failure
to protect finding on the incorrect premise that it had ordered
father not to leave mother alone with N.O. The record indeed
shows the court did not make that specific order during the
July 8, 2019 hearing or in its minute order. Nevertheless,
it certainly admonished father to be “diligent and vigilant.”
Its comments to father at the hearing only could have been
understood to convey his need to take mother’s alcohol abuse and
mental health issues seriously. And, although the court stated
it had directly ordered father not to leave N.O. alone with
mother, we can infer that, after hearing from counsel, the court
understood it had not made that specific order. The court
chastised counsel for arguing father did not fail to protect N.O.
in July because it “ ‘didn’t say specifically that he couldn’t leave
[mother] alone with the child.’ ” Rather, the court reasoned
father had exercised poor judgment by trusting mother would
not drink; he had not done what was necessary to ensure his
child’s safety before leaving for work.
       Having reviewed the record, substantial evidence supports
the court’s failure to protect finding—even in the absence of a
specific order not to leave mother alone with N.O. When father
described the May incident to the Department, father said,
mother “drinks with friends . . . her friends enable her. . . . She
craves to be socially accepted because her friends like to drink.”
Father argued he did not know mother planned to drink that




                                 23
night in July,4 he had taken the alcohol out of the house, and
he reminded her there should be no alcohol. But, father admitted
he knew mother’s friends were coming over when he left N.O.
alone with mother. Indeed, mother invited Monica over—the
same friend who had come to the house and “overdid it” with her
in May. Father knew mother’s friends enabled her drinking and
that mother’s mental health issues were exacerbated when she
drank, which—as father learned in May—could cause mother to
become unstable and a threat to N.O.’s safety. Yet, father simply
trusted mother would not be tempted by her friends to drink this
time. He wanted to give her “the opportunity to prove herself.”
By doing so, father demonstrated his lack of judgment and
awareness of the potential risk mother posed to N.O. in that
situation, particularly given the child was only four years old.
      Father said he would have asked maternal grandmother to
watch N.O. if he had known mother planned to drink that night,
but as the court said, “[w]illful blindness is not an excuse.”
Substantial evidence supports the juvenile court’s implicit finding
that father should not have left mother alone with N.O. knowing


4      The Department’s last minute information for the court
filed before the jurisdiction hearing states that at the team
meeting with parents on August 15, 2019, father “was unable to
understand his part in not arranging for appropriate childcare
when mother expressed to father that she planned to be under
the influence while caring for [N.O.].” There is no evidence that
mother told father she planned to drink that night in July 2019.
We are troubled by the Department’s inaccurate description
of events to the court. Nevertheless, as we discuss, the record
supports the Department’s statement in that same report that
father did not understand his “role” in ensuring N.O.’s “safety
in the home.”




                                24
her friends were coming over. As the court concluded, to protect
N.O., father needed to do more than remove the alcohol from the
house and tell mother not to drink. He needed to be “vigilant”
and take steps to ensure mother did not, in the court’s words,
“have friends over and party” while caring for N.O. He did not
and thus failed to protect N.O.
       And, although mother had left the home after the July
incident, the Department needed to see more from father
before agreeing to the safety plan it had discussed with him.
The Department was not yet comfortable with releasing
four-year-old N.O. to father. Moreover, at the time of the
jurisdiction/disposition hearing, father continued to struggle to
understand how his inaction placed N.O. at a substantial risk
of harm. Given father’s lack of insight, the court reasonably
could infer the risk of harm to N.O. from father’s failure to
protect still existed. (In re A.R. (2014) 228 Cal. App. 4th 1146,
1151 [risk of harm must still exist at the time of the jurisdiction
hearing for § 300, subd. (b)(1) to apply].)




                                25
                         DISPOSITION
     The jurisdictional finding as to father is affirmed. The
appeals as to the September 5, 2019 dispositional order are
dismissed as moot.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                    EGERTON, J.

We concur:




             EDMON, P. J.




             DHANIDINA, J.




                               26